department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date se t eo t1 date date uil number employer_identification_number legend a b c dear ------------ this is in response to your requesting advance approval of your scholarship program pursuant to sec_4945 of the internal_revenue_code you are exempt from federal_income_tax under sec_501 of the code and you are a private_foundation within the meaning of sec_509 the scholarship program is for the benefit of public high school seniors and students who are already enrolled in a full-time undergraduate course at college or vocational-technical school throughout the usa the scholarships will be administered and supervised by a formerly known as b a publicly supported charity the name of your program is c under the program you will make an annual contribution to c to fund scholarships to be awarded by a to eligible students a will prepare and furnish application forms receive all applications determine the recipients and amount to be awarded notify the recipients of the award and make payment of the award a will prepare management reports summarizing program activity and results you have agreed to ensure compliance with the appropriate percentage_test set forth in revproc_76_47 1976_2_cb_670 in the aggregate with respect to all the foundation scholarship programs that are available to the same individuals you will not require a to consider financial need in the selection of your scholarship recipients sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to be used in determining whether a grant made by a private_foundation under an employer-related grant program to an employee or to a child of an employee of the particular employer to which the program relates is a scholarship or fellowship_grant subject_to the provisions of sec_117 of the code the information submitted shows that the a will meet the requirements of revproc_76_47 based on the information submitted and assuming your scholarship program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of grants we rule that your grants of scholarships under a comply with the requirements of sec_4945 of the code thus such expenditures made in accordance with those procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we rule that grants made under the program are excludable from the gross_income of recipients subject_to the limitations provided by sec_117 the approval of your grant-making procedures under a herein constitutes a one-time approval of your system of standards and procedures designed to result in grants that meet the requirements of sec_4945 of the code thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals under a must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you shall maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon the foundation’s tax status should be reported to the ohio tax exempt and government entities te_ge customer service office which deals with exempt_organizations matters the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice thank you for your cooperation enclosure notice sincerely yours lawrence m brauer acting manager exempt_organizations technical group
